Allowable Subject Matter
Claims 1, 5 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record JP’063 (JP 2009-052063), CN-983 (CN 1713983), Adam (US 2011/0100454), Li (US 2005/0158590), Fukugami (US 2009/0181244), and Orikabe (US 2005/0019554) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in either claim 1 or 17.  	Specifically, none of JP’063, CN-983, Adam, Li, Fukugami, and/or Orikabe teach or reasonably suggest a laminate film comprising: a base film formed of a polymer material; an undercoat layer formed of an organic polymer material including nylon-6 and bound to the base film formed of the polymer material, the undercoat layer having: an etched surface, and an inorganic substance being a gel-like polymer and dispersed in the undercoat layer formed of the organic polymer material and exposed on the etched surface; an atomic layer deposition film deposited on the etched surface of the undercoat layer, the atomic layer deposition film having a first mechanical strength and a first film thickness; and an overcoat layer covering the atomic layer deposition film deposited on the etched surface, the overcoat layer being a film having a second mechanical strength higher than or equivalent to the first mechanical strength of the atomic layer deposition film, and having a second film thickness greater than the first film thickness of the atomic layer deposition film, wherein the overcoat layer is an aqueous barrier coat, the aqueous barrier coat is formed of an aqueous organic polymer, a hydrolysis polymer formed of an organic metal compound, and any .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783